Exhibit 10.16 SIXTH AMENDMENT TO CREDIT AGREEMENT AND COMMITMENT INCREASE AGREEMENT THIS SIXTH AMENDMENT TO CREDIT AGREEMENT AND COMMITMENT INCREASE AGREEMENT (this “ Sixth Amendment ”) is dated and effective as of February 13, 2015 (the “ Sixth Amendment Effective Date ”) by and among, WELLS FARGO BANK, NATIONAL ASSOCIATION, as the Administrative Agent and a Lender (“ Wells Fargo ”), FIFTH THIRD BANK, as a Lender (‘ Fifth Third ”), KEYBANK NATIONAL ASSOCIATION, as a Lender (“ KeyBank ”, and collectively with Wells Fargo and Fifth Third, the “ Lenders ”), PATRICK INDUSTRIES, INC., an Indiana corporation (“ Borrower ”), and ADORN HOLDINGS, INC., a Delaware corporation (“ Guarantor ”). Recitals A.Borrower, Administrative Agent and Lenders are parties to that certain Credit Agreement dated October 24, 2012 (as amended by that certain First Amendment to Credit Agreement dated November 16, 2012, that certain Second Amendment to Credit Agreement dated June 28, 2013, that certain Third Amendment to Credit Agreement dated November 30, 2013, that certain Fourth Amendment to Credit Agreement dated June 26, 2014, and that certain Fifth Amendment to Credit Agreement and Lender Joinder Agreement dated November 7, 2014, the “ Credit Agreement ”). B.Pursuant to Section5.13 of the Credit Agreement, Borrower has requested that Lenders and the Administrative Agent amend and modify the Credit Agreement to increase the aggregate amount of the Revolving Credit Commitments by Twenty Million Dollars ($20,000,000) to One Hundred Eighty Five Million Dollars ($185,000,000), among other things. C.Subject to the terms and conditions stated in this Sixth Amendment, the parties are willing to modify and amend the Credit Agreement, as provided in this Sixth Amendment. Agreement NOW, THEREFORE, in consideration of the premises, the mutual covenants and agreements herein, and each act performed and to be performed hereunder, Administrative Agent, Lenders, Borrower and Guarantor agree as follows: 1.
